United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Sioux Falls, SD, Employer
__________________________________________
Appearances:
John S. Evangelisti, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1571
Issued: July 29, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On August 14, 2018 appellant, through counsel, filed a timely appeal from an August 3,
2018 decision of the Office of Workers’ Compensation Programs. The Clerk of the Appellate
Boards docketed the appeal as No. 18-1571.
On April 14, 2012 appellant, then a 51-year-old former food service worker, filed an
occupational disease claim (Form CA-2) alleging injuries to her left shoulder and cervical spine as
a result of her federal employment duties. She indicated that she first became aware of her claimed
conditions on January 12, 2010. On the reverse side of the claim form, the employing

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

establishment indicated that it had removed appellant from employment effective
December 13, 2010.2
By decision dated September 6, 2012, OWCP denied appellant’s occupational disease
claim finding that the medical evidence of record was insufficient to establish causal relationship.
Appellant subsequently exercised various appeal rights, including appeals to the Board, but OWCP
continued to deny modification of its prior decision. In a March 13, 2018 order, the Board
instructed OWCP to reconsider the April 2, 2015 report of Dr. Jack L. Rook, a Board-certified
physiatrist, who found that appellant’s employment through 2007 worsened her neck and left
shoulder condition.3
On remand, OWCP issued an August 3, 2018 decision where it again denied modification,
finding that appellant had not established causal relationship. In evaluating Dr. Rook’s April 2,
2015 opinion on causal relationship, it noted that he had not discussed other relevant medical
evidence, including an October 29, 2007 cervical magnetic resonance imaging (MRI) scan and
medical reports dated April 13 and 22, 2009. OWCP identified what it considered to be pertinent
findings from the above-noted evidence and explained how this information, and Dr. Rook’s
failure to consider it, undermined his April 2, 2015 opinion on causal relationship.
The Board finds that the case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written record
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes, or drawings.4 Evidence may not be incorporated by reference, nor may evidence from
“another claimant’s case file” be used.5 Evidence contained in another of the claimant’s case files
may be used, but a copy of that evidence should be placed into the case file being adjudicated.6
All evidence that forms the basis of a decision must be in that claimant’s case record.7
The October 29, 2007 MRI scan and the April 13 and 22, 2009 medical reports, which
OWCP relied upon in finding Dr. Rook’s April 2, 2015 opinion insufficient to establish causal
relationship, are not included in the electronic case record now before the Board. Although OWCP
relied upon the aforementioned reports in determining appellant’s entitlement to FECA benefits,
it neglected to include the referenced information in the current case record. Because of this
oversight, the Board is not in a position to make an informed decision regarding appellant’s
2

OWCP assigned the present claim File No. xxxxxx782. Appellant has a prior claim for a March 28, 2007 traumatic
injury under File No. xxxxxx664, accepted for bilateral shoulder strain and cervical intervertebral disc degeneration.
Appellant’s claims have not been administratively combined.
3

Order Remanding Case, Docket No. 17-0969 id.

4
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5(a)
(June 2011).
5

Id.

6

Id.

7

Id.

2

entitlement to FECA benefits.8 Therefore, the case shall be remanded to OWCP for further
development including administratively combining the claim files. As noted, all evidence that
forms the basis of a decision must be included in the case record.9 After OWCP has developed
the record consistent with the above-noted directive, it shall issue a de novo decision regarding
appellant’s entitlement to FECA benefits with respect to her April 14, 2012 occupational disease
claim.
IT IS HEREBY ORDERED THAT the August 3, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: July 29, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

See O.R., Docket No. 18-0013 (issued April 9, 2018); K.P., Docket No. 15-1945 (issued February 10, 2016); M.C.,
Docket No. 15-1706 (issued October 22, 2015).
9

Supra note 4.

3

